Name: Commission Regulation (EEC) No 1921/81 of 10 July 1981 fixing, for the 1981/82 marketing year, the flat-rate amount provided for under the system of minimum stocks in the sugar sector
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 11 . 7 . 81 Official Journal of the European Communities No L 189/25 COMMISSION REGULATION (EEC) No 1921 /81 of 10 July 1981 fixing , for the 1981 /82 marketing year, the flat-rate amount provided for under the system of minimum stocks in the sugar sector cation of the system of minimum stocks in the sugar sector ( 3 ), as amended by Regulation (EEC) No 1920/81 (4 ), provides for a flat-rate amount to be fixed for each marketing year ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Sugar, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organiza ­ tion of the markets in the sugar sector ('), and in parti ­ cular Article 12 (3 ) thereof, Having regard to Council Regulation (EEC) No 1789/81 of 30 June 1981 laying down general rules concerning the system of minimum stocks in the sugar sector ( 2 ), Whereas Articles 3 (b) and 6 (a) of Regulation (EEC) No 1789/ 81 provide for the reimbursement of the pecuniary advantage included in the intervention price on account of the costs involved in maintaining the minimum stock ; Whereas, in order to determine that pecuniary advan ­ tage , Commission Regulation (EEC) No 189/77 of 28 January 1977 laying down detailed rules for the appli ­ For the 1981 /82 marketing year, the flat-rate amount referred to in Article 6 of Regulation (EEC) No 189 /77 shall be 0-14 ECU per 100 kilograms of sugar expressed as white sugar . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 10 July 1981 . For the Commission The President Gaston THORN (') OJ No L 177, 1 . 7 . 1981 , p . 4 . ( 2 ) OJ No L 177 , 1 . 7 . 1981 , p . 39 . (3 ) OJ No L 25 , 29 . 1 . 1977 , p . 27 . (4 ) See page 23 of this Official journal .